COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-08-287-CV

DENNIS KYLE THURMON                                                APPELLANT

                                        V.

SKYLINE MOBILE HOME ESTATES;                                        APPELLEES
UNITED STATES OF AMERICA; CITY
OF HALTOM CITY, TEXAS; TARRANT
COUNTY, TEXAS; TARRANT COUNTY
HOSPITAL DISTRICT; TARRANT COUNTY
COLLEGE DISTRICT; AND BIRDVILLE
INDEPENDENT SCHOOL DISTRICT
                             ----------

           FROM THE 348TH DISTRICT COURT OF TARRANT COUNTY

                                    ----------

               MEMORANDUM OPINION 1 AND JUDGMENT

                                    ----------

      On February 17, 2009, we notified appellant that his brief had not been

filed as required by Texas Rule of Appellate Procedure 38.6(a). See Tex. R.

App. P. 38.6(a).      We stated we could dismiss the appeal for want of

prosecution unless appellant or any party desiring to continue this appeal filed



      1
          … See Tex. R. App. P. 47.4.
with the court within ten days a motion reasonably explaining the failure to file

a brief and the need for an extension.        See Tex. R. App. P. 10.5(b)(1),

38.8(a)(1), 42.3. We have not received any response.

      Because appellant’s brief has not been filed, we dismiss the appeal for

want of prosecution. See Tex. R. App. P. 38.8(a), 42.3(b), 43.2(f).

      Appellee Skyline Mobile Home Estate’s March 11, 2009 motion to dismiss

appellant’s appeal for failure to timely file a brief is denied as moot.

      Appellant shall pay all costs of this appeal, for which let execution issue.




                                                  PER CURIAM




PANEL: MEIER, J.; CAYCE, C.J.; and LIVINGSTON, J.

DELIVERED: March 19, 2009




                                        2